DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 and 12/10/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alland et al. (US Patent No. 9,869,762) in view of Shtrom et al. (US 2020/0321710). 
	Regarding claims 1 and 20, Alland discloses a radar apparatus (Fig. 2A) and a method, the radar apparatus comprising:
	first antennas arranged in a first plane (Fig. 6A; antennas 620; Col. 7 lines 16-17; e.g.,  a linear array of receive antennas 620);
	a second antenna; and a third antenna (Fig. 6A see antennas 610; Col. 7 line 15; e.g., MIMO antenna configuration 600 using a linear array of transmit antennas 610),
	wherein if the first antennas are used as transmission antennas, the second antenna and the third antenna are used as reception antennas, if the second antenna and the third antenna are used as the transmission antennas, the first antennas are used as the reception antennas (Col. 8; lines 50-55; e.g., see interchanging between the transmit antennas and the receive antenna….the receive antennas RX1 through RXN could instead be transmit antennas and the transmit antennas TX1 through TX3 could instead be receive antennas), 
	the first antennas are arranged in a first direction at a first distance and in a second direction at a second distance (Col. 7 lines 52-55). 
	Alland fails to specifically disclose the second direction crossing the first direction, and a distance between the second antenna and the third antenna in the first direction is approximately equal to a product of the first distance and a number of first antennas arranged in the first direction.
	However, Shtrom discloses the second direction crossing the first direction (paragraph [0016]; e.g., separations between adjacent transmit antennas in the first set of transmit antennas along the azimuth direction ), and a distance between the second antenna and the third antenna in the first direction is approximately equal to a product of the first distance and a number of first antennas arranged in the first direction (paragraphs [0016]-[0017], [0033]; e.g., separations or spacings between adjacent antennas in at least some of transmit antennas 120 and/or receive antennas 122 may be greater than one half of the fundamental wavelength).
	Therefore, taking the teachings of Alland in combination of Shtrom as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to crossing the first direction and the second direction, and a distance between the second antenna and the third antenna in the first direction is approximately equal to a product of the first distance and a number of first antennas arranged in the first direction in order to  improve the spatial resolution of a radar system (Alland: paragraphs [0003]-[0004]).
	Regarding claim 7, Alland discloses a radar apparatus (Fig. 2A) comprising:	first antennas arranged in a first plane and configured to form a minimum redundancy array  (Fig. 6A; antennas 620; Col. 7 lines 16-17; e.g.,  a linear array of receive antennas 620); and
	a second antenna (Fig. 6A see antennas 610; Col. 7 line 15; e.g., MIMO antenna configuration 600 using a linear array of transmit antennas 610), 
	wherein if the first antennas are used as transmission antennas, the second antenna is used as a reception antenna, if the second antenna is used as a transmission antenna, the first antennas are used as reception antennas (Col. 8; lines 50-55; e.g., see interchanging between the transmit antennas and the receive antenna….the receive antennas RX1 through RXN could instead be transmit antennas and the transmit antennas TX1 through TX3 could instead be receive antennas).
	Alland fails to specifically disclose the first antennas are arranged in a first direction and in a second direction crossing the first direction, distances between adjacent two of the first antennas arranged in the first direction are not the same, the distances including a third distance which is a minimum distance between adjacent two of the first antennas arranged in the first direction, and a positive integer multiple of the third distance, and distances between adjacent two of the first antennas arranged in the second direction are not the same, the distances including a fourth distance which is a minimum distance between adjacent two of the first antennas arranged in the second direction, and a positive integer multiple of the fourth distance.
	However, Shtrom discloses the first antennas are arranged in a first direction and in a second direction crossing the first direction (paragraph [0016]; e.g., separations between adjacent transmit antennas in the first set of transmit antennas), distances between adjacent two of the first antennas arranged in the first direction are not the same, the distances including a third distance which is a minimum distance between adjacent two of the first antennas arranged in the first direction, and a positive integer multiple of the third distance, and distances between adjacent two of the first antennas arranged in the second direction are not the same, the distances including a fourth distance which is a minimum distance between adjacent two of the first antennas arranged in the second direction, and a positive integer multiple of the fourth distance (paragraphs [0016]-[0017], [0033]; e.g., separations or spacings between adjacent antennas in at least some of transmit antennas 120 and/or receive antennas 122 may be greater than one half of the fundamental wavelength).
	Therefore, taking the teachings of Alland in combination of Shtrom as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the first antennas are arranged in a first direction and in a second direction crossing the first direction, distances between adjacent two of the first antennas arranged in the first direction are not the same, the distances including a third distance which is a minimum distance between adjacent two of the first antennas arranged in the first direction, and a positive integer multiple of the third distance, and distances between adjacent two of the first antennas arranged in the second direction are not the same, the distances including a fourth distance which is a minimum distance between adjacent two of the first antennas arranged in the second direction, and a positive integer multiple of the fourth distance in order to  improve the spatial resolution of a radar system (Alland: paragraphs [0003]-[0004]).
	Regarding claim 14, Alland discloses a radar apparatus, comprising: 
	first antennas arranged in a first plane (Fig. 6A; antennas 620; Col. 7 lines 16-17; e.g.,  a linear array of receive antennas 620); and 
	second antennas arranged in a second plane (Fig. 6A see antennas 610; Col. 7 line 15; e.g., MIMO antenna configuration 600 using a linear array of transmit antennas 610), 
	wherein if the first antennas are used as transmission antennas, the second antennas are used as reception antennas, if the second antennas are used as the transmission antennas, the first antennas are used as the reception antennas (Col. 8; lines 50-55; e.g., see interchanging between the transmit antennas and the receive antenna….the receive antennas RX1 through RXN could instead be transmit antennas and the transmit antennas TX1 through TX3 could instead be receive antennas), 
	the first plane and the second plane are included in a single plane or two planes parallel to each other (Col. 7 lines 15-20 and  52-55).
	Alland fails to specifically disclose the first antennas are arranged in a first quadrilateral region defined by a first size in a first direction and a second size in a second direction, the second antennas are arranged in the first direction at a first distance and a second distance and in the second direction at a third distance and a fourth distance, the first distance is the first size, the second distance includes a distance of a positive integer multiple of the first distance, the third distance is the second size, and the fourth distance includes a distance of a positive integer multiple of the third distance.
	However, Shtrom discloses the first antennas are arranged in a first quadrilateral region defined by a first size in a first direction and a second size in a second direction (paragraphs [0010], [0039]), 
	the second antennas are arranged in the first direction at a first distance and a second distance and in the second direction at a third distance and a fourth distance, the first distance is the first size, the second distance includes a distance of a positive integer multiple of the first distance, the third distance is the second size, and the fourth distance includes a distance of a positive integer multiple of the third distance (paragraphs [0016]-[0017], [0033]).
	Therefore, taking the teachings of Alland in combination of Shtrom as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the first antennas are arranged in a first quadrilateral region defined by a first size in a first direction and a second size in a second direction, the second antennas are arranged in the first direction at a first distance and a second distance and in the second direction at a third distance and a fourth distance, the first distance is the first size, the second distance includes a distance of a positive integer multiple of the first distance, the third distance is the second size, and the fourth distance includes a distance of a positive integer multiple of the third distance in order to  improve the spatial resolution of a radar system (Alland: paragraphs [0003]-[0004]).
	Regarding claim 3, Alland in combination with Shtrom discloses the radar apparatus of claim 1, wherein a center of the first antennas is approximately same as a center of the second antenna, and the third antenna comprises antenna elements, wherein at least two of the antenna elements are asymmetrical with respect to a center of the second antenna (Alland: Col. 7 lines 50-55; Col. 9 lines 15-20).
	Regarding claims 5, 12, and 18, Alland in combination with Shtrom discloses the radar apparatus of claims 1, 7, and 14, wherein the second direction is orthogonal to the first direction (Shtrom: paragraphs [0046], [0067]).
	Regarding claims 6, 13, and 19 Alland in combination with Shtrom discloses the radar apparatus of claims 1, 7, and 17, wherein the first distance and the second distance are an approximately half-wavelength of a highest intensity wave contained in radio waves irradiated from the transmission antennas (Alland: Col. 2 lines 25-26; Col. 7 lines 6-10).
	Regarding claim 15, Alland in combination with Shtrom discloses the radar apparatus of claim 14, wherein the first antennas are arranged in the first direction at a fifth distance and in the second direction at a sixth distance (Alland: Col. 9 lines 12-20).

Allowable Subject Matter
Claims 2, 4, 8-11, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648